Citation Nr: 1529379	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  13-02 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased initial evaluation for service-connected cervical strain, currently with a disability rating of 10 percent prior to September 24, 2012 and 20 percent thereafter.

2.  Entitlement to an increased initial evaluation for service-connected lumbar strain, currently with a disability rating of 10 percent prior to September 24, 2012 and 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1981 to May 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted the Veteran's claims for entitlement to service connection for cervical and lumbar strain, assigning each a 10 percent disability rating effective March 25, 2011.  Jurisdiction subsequently transferred to the RO in Muskogee, Oklahoma.

In a January 2013 rating decision, the Muskogee RO increased the disability ratings for service-connected cervical and lumbar strain from 10 percent to 20 percent disabling, effective September 24, 2012.  However, as the increase did not constitute full grants of the benefits sought, the Veteran's claims for an increased disability rating remained in appellate status for both the period before and after September 24, 2012.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  

The Veteran submitted a timely Notice of Disagreement with the ratings assigned in May 2012 and a Statement of the Case was issued in January 2013.  The claims file contains a May 2013 report of general information documenting a telephone call where the Veteran confirmed that he wished to continue the appeal for increased evaluations for cervical strain and lumbar strain.  Although such correspondence would otherwise be untimely as a Substantive Appeal, inasmuch as the Veteran continued to seek entitlement to an increased initial evaluation for these disabilities, and VA has proceeded in such a way as to indicate to the Veteran that the appeals of these issues remained pending, the untimeliness of the appeal is deemed waived.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead a veteran to believe that an appeal was perfected).  

As the issues of entitlement to initial increased disability ratings for cervical strain and lumbar strain contemplate entitlement to higher evaluations throughout the duration of the appeal period, they subsume the Veteran's other claims for entitlement to effective dates prior to September 24, 2012 for the grant of an increased disability rating.

Although the Veteran had previously requested a hearing before a Veterans Law Judge (VLJ), and was scheduled to appear at a hearing via videoconferencing equipment in April 2015, he submitted a form, in March 2015, indicating that he wished to withdraw his request for a hearing before a member of the Board and instead wanted his appeal considered on the record.  The request for a Board hearing is therefore considered withdrawn.  See 38 C.F.R. § 20.704(e)(2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To provide the Veteran with additional VA examination and to obtain outstanding VA treatment records.

The Veteran is seeking increased initial disability ratings for service-connected lumbar and cervical spine disabilities.  Note One of The General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, should be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a (2014).  

The Veteran was most-recently provided with a VA examination to determine the severity and manifestations of his service connection cervical and lumbar disabilities in October 2012.  The examination report recorded active movement against full resistance/normal strength (5/5) on all upper and lower extremity muscle strength tests, including bilateral hip, knee, ankle, great toe, elbow, wrist, and finger movements.  Reflex examination demonstrated normal reflexes bilaterally for knee, ankle, bicep, triceps, and brachioradialis.  Finally, sensory examination was normal bilaterally for bilateral upper anterior thigh, thigh/knee, lower leg/ankle, foot/toe, shoulder, inner/outer forearm, and hand/fingers.  The examiner found that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy, and also did not have any other neurological abnormalities.   

It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  VA treatment records that have been associated with the Veteran's claims file demonstrate that in September 2012, the Veteran was hospitalized for worsening neck and back pain with bilateral upper and lower extremity tingling and numbness, and subsequently experienced loss of bladder control and stool incontinence.  The Veteran was referred for a consult with neurology, and a November 2012 VA neurological clinic note recorded decreased motor functionality in the upper and lower extremities, decreased sensation in the right hand and bilateral lower extremities, and decreased reflexes of the bilateral upper and lower extremities.  The October 2012 VA examiner made no mention of the Veteran's September 2012 hospitalization and subsequent testing demonstrating upper and lower extremity symptomatology as well as complaints of bladder and stool incontinence in rendering her opinions regarding potential radiculopathy and other neurological abnormalities.  Additionally, objective testing conducted within approximately one month of the VA examination demonstrated decreased sensation and reflexes, and mildly decreased motor functioning of the bilateral upper and lower extremities.  Therefore, on remand, additional VA examination should be provided which assess the current severity and manifestations of the Veteran's service-connected cervical and lumbar disabilities, to include assessments of any present associated neurological disabilities and discussion of the prior bladder, bowel, and bilateral upper and lower extremity symptomatology.

The most recent VA treatment record in the claims file, other than a single August 2013 mental health treatment record, is a February 2013 Spinal Cord Injury Note documenting the Veteran's relevant complaints of bilateral numbing pain in the feet, right sided weakness and decreased grip, and intermittent bladder/bowel incontinence.  The record notes that a followup was scheduled in June 2013.
Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).   On remand, the Veteran's complete VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's VA treatment records from February 2013 to the present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Thereafter, schedule the Veteran for an examination with an appropriate VA medical professional to determine the current severity of his service-connected spine disabilities, including lumbar and cervical strain.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.

Thereafter, the examiner should address the following for both the cervical and lumbar spine.

a.  The examiner must conduct full range of motion studies and document findings in terms of degrees.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.

b.  The examiner must then provide specific findings as to the range of motion after three repetitions of movement, and state whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

c.  Then, after reviewing the Veteran's complaints and medical history, and requesting further detail from the Veteran, if necessary, provide an opinion regarding whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination during flare-ups.  The Veteran's reports of the effects, frequency and duration of flare-ups should be recorded with as much specificity as possible.  Any additional loss of range of motion of the relevant spine segment during flare-ups should be noted in terms of approximate degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided. 

d.  The examiner should also state whether the Veteran has any neurologic abnormalities present, including but not limited to any bowel or bladder impairment or radiculopathy, and indicate whether it is at least as likely as not (50 percent probability or greater) that such neurological abnormality is associated with the Veteran's service-connected cervical and/or lumbar disabilities.  

* Although the examiner should not limit his or her review to the following records in coming to an opinion on the above, the examiner's attention is particularly directed to VA treatment records beginning September 2012 documenting bilateral upper and lower extremity symptoms as well as bladder and stool incontinence.   

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached. If the examiner is unable to provide an opinion without resorting to speculation, he/she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  Thereafter, review the requested medical opinion to ensure that it is responsive to, and complies with, the directives of this remand and if not, implement corrective procedures.  

4.  After completing the above, conduct any additional development deemed necessary then readjudicate the claims for increased initial evaluations for service connected cervical and lumbar strain, to potentially include separate ratings for any associated neurologic abnormalities, in light of all additional evidence received.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



